DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 01/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 Lines 2-3: The recitation “the vibrating portion and the convex portion are arranged along the axial center” is indefinite. It is unclear if Applicant is claiming that the vibrating portion and the convex portion are coaxial with the axial center, if the vibrating portion and the convex portion extend in a direction parallel to the axial center, or some other relationship. Based on Applicant’s drawings, 
Claim 6 Line 2: The recitation “a restricting portion” is a double inclusion. It is unclear if this is the same “a restricting portion” previously recited (Claim 1 Line 7) or is intended as a new element. For the purpose of this Office Action it will be treated as a second separate restricting portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moteki et al. (US 7,116,037) in view of Wu (US 9,341,248).
Regarding Claim 1, Moteki discloses a rotary-to-linear motion converter (see Abstract) comprising: a drive portion (520) including a vibrating portion (502) vibrating by a piezoelectric body (222) and a convex portion (523) coupled to the vibrating portion (see Fig. 15, showing coupling through element 521); a housing (555, 556); a rotating member (501) including a first screw portion (see Col. 28 Lines 20-24, disclosing that the rotating member has a shaft 514 that can be an externally threaded shaft that forms a ball screw arrangement) and a driven surface (512) that contacts the convex portion (see Fig. 15) and that receives driving force of the drive portion (see Col. 28 Lines 47-54; see also Col. 29 Lines 19-29), the rotating member pivoting around an axial center (see Fig. 15, the axial center running through the axis of the shaft 514) relative to the housing (see Fig. 15; see also Col. 29 Lines 19-29); a linearly moving member including a second screw portion threadably engaging with the first screw portion (see Col. 28 Lines 20-24, disclosing a ball screw arrangement; accordingly the Examiner notes that it is well known that a ball screw arrangement necessarily includes a ball screw shaft and a ball nut, and therefore the ball nut would be considered the moving member and the ball nut would have the second screw portion threadably engaging with the first screw portion).
Moteki does not disclose a restricting portion that restriction rotation of the linearly moving member. However, Wu teaches providing a rotary-to-linear motion converter (see Abstract) having a drive portion (2) and a linearly moving member (200) that are coupled to one another via a threaded connection (see Fig. 1). Where a restricting portion (42) that is disposed at a housing (40, 41) (see also Figs. 1 and 3, showing that restricting portion 42 couples to the housing and forms a side cover) and that restricts rotation of the linearly moving member (see Fig. 3, showing that based on the shape of the restricting portion and the connection of the restricting portion to the housing, would limit movement of the linearly movement member to a purely linear movement).

	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rotary-to-linear motion converter disclosed in Moteki with a restricting portion that serves as a linear guide as taught in Wu to improve operation of the rotary-to-linear converter by isolating the movement of the output (i.e. linearly moving member) to be a purely linear movement.
Regarding Claim 2, Moteki further discloses the rotary-to-linear motion converter according to claim 1, wherein the driven surface is orthogonal to the axial center (see Fig. 15, showing that the driven surface extends from shaft 514 perpendicular to the shaft), and the vibrating portion and the convex portion are arranged along the axial center (see Fig. 15, showing that the vibration portion and the convex portion are arranged in a direction parallel to the axial center and radially offset from the axial center).
Regarding Claim 4, Moteki further discloses the rotary-to-linear motion converter according to claim 1, further comprising: a base (555) supporting the rotating member (see Fig. 15); and a bearing (566) positioned between the rotating member and the base (see Fig. 15).
Regarding Claim 6, Moteki further discloses the rotary-to-linear motion converter according to claim 1, further comprising a second restricting portion (556B) restricting displacement of the rotating member in a direction along the axial center (see Fig. 15, showing that the second restricting portion is part of a cover of the housing, and accordingly would restrict displacement in the axial direction).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moteki et al. (US 7,116,037) in view of Wu (US 9,341,248) and Matsuto et al. (US 2019/0097492).
Regarding Claim 5, Moteki does not disclose that the bearing of the rotary-to-linear motion converter according to claim 4 is a thrust bearing. However, Matsuto teaches providing a rotary-to-linear actuator with a thrust bearing in the form of a needle bearing (47) to support a drive portion (41) against a load in a thrust direction of the thrust bearing along the axial center of the drive portion (see Fig. 1 and [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rotary-to-linear actuator disclosed in Moteki with a thrust bearing to support the drive portion against an axial load as taught in Matsuto to improve the “operation accuracy and durability life of the output member” of the actuator by suppressing any moment loads applied to the drive portion (see Matsuto [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                         
/Jake Cook/Primary Examiner, Art Unit 3658